

Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 7th day of September, 2016 by and among Fibrocell Science, Inc., a
Delaware corporation (the “Company”), and each of the several holders of
Registrable Shares (as defined below) signatory hereto (each such holder, a
“Holder” and, collectively, the “Holders”).


R E C I T A L S


WHEREAS, pursuant to that certain Agreement for the Purchase and Sale of
Convertible Debt and Common Stock Warrants dated August 9, 2016 by and among the
Company and the other parties signatory thereto (the “Purchase Agreement”), the
Company has issued a Convertible Promissory Note (collectively, the “Notes”) and
a Common Stock Purchase Warrant (collectively, the “Warrants”) in favor of each
Holder, each dated as of the date hereof and acknowledged by such Holder, as
such may be amended and supplemented from time to time; and


WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the parties desire to enter into this Agreement in order
to grant certain registration rights to the Holders as set forth below.


NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:


1.Certain Definitions. As used in this Agreement, the following terms shall have
the following meanings:


“Affiliate” means any Person directly, or indirectly through one or more
intermediaries, controls, or is controlled by, the Company or another specified
Person.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.


“Commission” means the U.S. Securities and Exchange Commission.


“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which such shares may hereinafter be reclassified.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Initiating Holder” means any Holder who properly initiates a registration
request under this Agreement.


“Note Shares” means collectively the shares of Common Stock of the Company
issuable upon conversion of the Principal Amount and Accrued Interest of the
Notes in accordance with its terms, as such number may be adjusted pursuant to
the provisions thereof, and any other securities to which the holder may become
entitled pursuant to the terms of the Notes; provided, that such other
securities are a class of securities of an issuer that has a class of securities
registered under the Exchange Act.


“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective





--------------------------------------------------------------------------------




amendments and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 under the Securities
Act.


“Qualifying Holder” means any Holder that (a) is deemed to be an “affiliate” (as
such term is defined in Rule 144(a)) of the Company or (b) beneficially owns
(within the meaning of Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder) at least ten percent (10%) of the Company’s
Common Stock then outstanding (disregarding for this purpose any and all
limitations of any kind on conversion or exercise of any convertible securities
owned by such Holder).


“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document.


“Registrable Shares” means (i) any shares of Common Stock owned by the Holders,
(ii) the Note Shares, and (iii) the Warrant Shares; provided, that, any such
security shall not be a Registrable Share (A) upon sale pursuant to a
Registration Statement or Rule 144, or (B) with respect to any Holder that is
not deemed to be a Qualifying Holder immediately after the issuance of the Notes
and Warrants pursuant to the Purchase Agreement, upon such security first
becoming eligible for sale without restriction by a Holder pursuant to Rule 144,
assuming cashless exercise or conversion thereof and, for purposes of such
determination with respect to such Holder, the full conversion or exercise by
such Holder of all convertible securities held by such Holder (disregarding for
this purpose any and all limitations of any kind on conversion or exercise of
any convertible securities owned by such Holder), or (C) with respect to any
Holder that is deemed to be a Qualifying Holder immediately after the issuance
of the Notes and Warrants pursuant to the Purchase Agreement, upon such security
first becoming eligible for sale without restriction by a Holder pursuant to
Rule 144, at the time of exercise or conversion thereof and, for purposes of
such determination with respect to such Holder, the full conversion or exercise
by such Holder of all convertible securities held by such Holder (disregarding
for this purpose any and all limitations of any kind on conversion or exercise
of any convertible securities owned by such Holder). For purposes of clarity,
the Company’s registration obligations hereunder shall terminate on a
Holder-by-Holder basis upon the first instance in which such Holder does not own
any Registrable Shares.


“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable Shares
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.


“Required Holders” means the Holders holding at least seventy percent (70%) of
the Note Shares and Warrant Shares, considered collectively, then outstanding
(disregarding for this purpose any and all limitations of any kind on conversion
or exercise of any convertible securities owned by such Holder).


“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.


“Rule 430B” means Rule 430B promulgated under the Securities Act or any
successor rule thereto.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subsidiary” means, as of any time of determination and with respect to any
Person, any United States corporation, partnership, limited liability company or
limited liability partnership, all of the stock (or other equity interest) of
every class of which, except directors’ qualifying shares (or any equivalent),
shall, at such time, be owned by such Person either directly or through
Subsidiaries and of which such Person or a Subsidiary shall have 100% control
thereof, except directors’ qualifying shares. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Company.







--------------------------------------------------------------------------------




“Warrant Shares” means collectively the shares of Common Stock of the Company
issuable upon exercise of the Warrants in accordance with their terms, as such
number may be adjusted pursuant to the provisions thereof, and any other
securities to which the holder may become entitled pursuant to the terms of the
Warrants; provided, that such other securities are a class of securities of an
issuer that has a class of securities registered under the Exchange Act.


2.Registration.


(a)Filing of the Registration Statement. At any time after the date hereof, any
Holder may request registration under the Securities Act of such Holder’s
Registrable Shares; provided, that the Company shall not be required to file
more than one registration statement during any twelve (12) month period
pursuant to this Section 2 other than for a Qualifying Holder who may request
registration of all (but not less than all) of its Registrable Shares at any
time. Upon receipt of such request, the Company shall (i) within three (3)
Business Days after the date such request is given, advise the Initiating Holder
whether the Company is permitted to rely upon Rule 430B to omit certain
information from the Prospectus, (ii) within ten (10) days after the date such
request is given, give notice thereof (the “Demand Notice”) to all Holders other
than the Initiating Holder and advise such Holders whether the Company is
permitted to rely upon Rule 430B to omit certain information from the
Prospectus, (iii) cause to be prepared and filed with the Commission a
Registration Statement on Form S-3 (or, if the Company is not eligible to use
Form S-3, on Form S-1) within thirty (30) days of such request, in the case of a
Registration Statement on Form S-3 or forty-five (45) days of such request, in
the case of a Registration Statement on Form S-1 (in each case, the “Filing
Deadline”) for purposes of registering for sale to the public the Registrable
Shares, and (iv) use its best efforts to cause such Registration Statement to be
declared effective under the Securities Act by the Commission as soon as
practicable thereafter and in any event no later than ninety (90) days after the
date of such request. Any Holder may provide notice to the Company within
fifteen (15) days of receipt of the Demand Notice that such Holder wishes to be
excluded from the selling stockholder table of such Registration Statement (the
“Excluded Shares”). The Company shall include all outstanding Registrable Shares
on such Registration Statement, including the Excluded Shares, to the extent the
Company is permitted to rely upon Rule 430B to omit certain information from the
Prospectus (including the names of those Holders of Excluded Shares); provided,
however, that the Company will not include the Excluded Shares on such
Registration Statement if the Company is not permitted to rely upon Rule 430B.
If the Company files the Registration Statement on Form S-1 and subsequently
becomes eligible to use Form S-3, the Company shall file a post-effective
amendment to such Form S-1 on Form S-3 and use its best efforts to cause the
Registration Statement, as so amended, to become effective within thirty (30)
days of the filing thereof. Subject to any Commission comments, the foregoing
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A; provided, however, that no Holder shall be named as an “underwriter”
in such Registration Statement without such Holder’s prior written consent. If
the Registration Statement covering the Registrable Shares is not filed with the
Commission on or prior to its Filing Deadline, the Company will make pro rata
payments to each Holder that requested that its Registrable Shares be included
on such Registration Statement, as liquidated damages and not as a penalty, in
an amount equal to 1.0% of the aggregate amount invested by such Holder pursuant
to the Notes then owned by the Holder for each 30-day period or pro rata for any
portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Shares. Such payments shall
be made to each such Holder in cash no later than three (3) Business Days after
the end of each 30-day period.


(b)Effectiveness.


(i)Following the declaration of effectiveness by the Commission of a
Registration Statement filed pursuant to Section 2(a), the Company shall (i) use
commercially reasonable efforts to cause such Registration Statement to remain
effective and provide all requisite financial statements until such time as
there cease to be Registrable Shares, (ii) use commercially reasonable efforts
to prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective until such time as there
cease to be Registrable Shares, (iii) furnish to each Holder offering
Registrable Shares under such Registration Statement such number of copies of a
summary Prospectus or other Prospectus, including a preliminary Prospectus
complying with the requirements of the Securities Act, as such Holder may
reasonably request, (iv) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares covered by the Registration
Statement during





--------------------------------------------------------------------------------




such period in accordance with the intended methods of distribution by the
selling holders thereof set forth in the Registration Statement, and (v) prior
to any public offering of Registrable Shares, cooperate with the selling holders
and the underwriter(s), if any, in connection with the registration and
qualification of the Registrable Shares under the state securities or “blue sky”
laws of such jurisdictions within the United States of America as the selling
holders or underwriter(s), if any, may reasonably request and to use
commercially reasonable efforts to do any and all other acts or things necessary
or advisable to permit the disposition in such jurisdictions of the Registrable
Shares covered by the Registration Statement in a manner that is in compliance
with the applicable laws of such jurisdiction or, in the event that the
registration does not involve an underwritten public offering, as each such
selling holder shall reasonably request. The Company will promptly, and in any
event within three (3) Business Days of having received notice of the following,
notify each Holder of (1) any stop order issued or, to the knowledge of the
Company, threatened by the Commission with respect to a Registration Statement
and take all commercially reasonable actions to obtain the withdrawal or lifting
of such order if it has been issued or prevent the entry of such stop order if
it has not yet been issued; (2) when a Registration Statement or any
post-effective amendment thereto has been filed with the Commission and when
such Registration Statement or any post-effective amendment thereto has become
effective; (3) any request by the Commission for amendments or supplements to a
Registration Statement or the Prospectus included therein or for additional
information; and (4) any notification with respect to the suspension of the
qualification of the Registrable Shares included in a Registration Statement for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose.


(ii)If after a Registration Statement has been declared effective by the
Commission sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), but excluding the inability of
any Holder to sell the Registrable Shares covered thereby due to market
conditions or during any Suspension Event pursuant to Section 4 herein, then the
Company will make pro rata payments to each Holder that requested that its
Registrable Shares be included on such Registration Statement, as liquidated
damages and not as a penalty, in an amount equal to 1.0% of the aggregate amount
invested by such Holder pursuant to the Notes then owned by the Holder, for each
30-day period or pro rata for any portion thereof following the date by which
such Registration Statement should have been effective (the “Blackout Period”).
The amounts payable as liquidated damages pursuant to this Section 2(b)(ii)
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period. Such payments shall be made to each such Holder in cash.
Notwithstanding the foregoing, the liquidated damages provision in this Section
2(b)(ii) shall toll and not be applicable during the period of time in which the
Holder was eligible to sell such Registrable Shares without restriction by a
Holder pursuant to Rule 144, assuming cashless exercise or conversion thereof
and, for purposes of such determination with respect to such Holder, the full
conversion or exercise by such Holder of all convertible securities held by such
Holder (disregarding for this purpose any and all limitations of any kind on
conversion or exercise of any convertible securities owned by such Holder).


(iii)Any Holder of Excluded Shares may request to be added as a selling
stockholder to such effective Registration Statement to the extent permitted
under Rule 430B. To the extent not permitted under Rule 430B, a Qualifying
Holder may request registration of such Holder’s Registrable Shares pursuant to
Section 2(a) above.


(c)Right to Piggyback Registration.


(i)If at any time following the date of this Agreement that any Registrable
Shares remain outstanding the Company proposes for any reason to register any
shares of Common Stock under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 (or a similar or successor form))
with respect to an offering of Common Stock by the Company for its own account
or for the account of any of its stockholders, it shall at each such time
promptly give written notice to the Holders, in accordance with the provisions
of Section 5(b) below, of its intention to do so (but in no event less than
thirty (30) days before the anticipated filing date) and, to the extent
permitted under the provisions of Rule 415 under the Securities Act, include in
such registration all Registrable Shares with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
receipt of the Company’s notice (a “Piggyback Registration”); provided, that no
Holder shall be entitled to a Piggyback Registration if the Company offers
Common Stock, in an underwritten offering or otherwise, pursuant to





--------------------------------------------------------------------------------




a registration statement that has been declared effective by the Commission
prior to the date hereof. Such notice shall offer the Holders the opportunity to
register such number of shares of Registrable Shares as each such Holder may
request and shall indicate the intended method of distribution of such
Registrable Shares. By written notice delivered to the Company, any Holder (an
“Opting-Out Holder”) may elect to waive its right to participate in Piggyback
Registrations (“Registration Opt-Out”), until such time as such written notice
is rescinded in writing.  During such time as a Registration Opt-Out is in
effect:  (x) the Opting-Out Holder shall not receive notices of any proposed
Piggyback Registration and (y) shall not be entitled to participate in any such
Piggyback Registration pursuant to this Section 2(c). If at any time following
the date of this Agreement that any Registrable Shares remain outstanding the
Company proposes to file a Registration Statement on Form S-3 for the sale of
securities from time to time in accordance with Rule 415 under the Securities
Act, the Holders shall be entitled to Piggyback Registration, but shall not be
entitled to participate in any offering the Company completes pursuant thereto
(i.e., a shelf “take-down”).


(ii)Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Holders must sell their Registrable Shares to,
if applicable, the underwriter(s) at the same price and subject to the same
underwriting discounts and commissions that apply to the other securities sold
in such offering (it being acknowledged that the Company shall be responsible
for other expenses as set forth in Section 3(b)) and subject to the Holders
entering into customary underwriting documentation for selling stockholders in
an underwritten public offering, and (B) if, at any time after giving written
notice of its intention to register any Registrable Shares pursuant to Section
2(c)(i) and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to cause such registration statement to become effective under the
Securities Act, the Company shall deliver written notice to the Holders and,
thereupon, shall be relieved of its obligation to register any Registrable
Shares in connection with such registration; provided, however, that nothing
contained in this Section 2(c)(ii) shall limit the Company’s liabilities and/or
obligations under this Agreement, including, without limitation, the obligation
to pay liquidated damages under this Section 2.


(d)Underwriting Requirements.


(i)If, pursuant to Section 2(a), the Initiating Holder requests registration of
at least $15 million of Registrable Shares (including Registrable Shares held by
other Holders), and such Holders intend to distribute the Registrable Shares
covered by their request by means of an underwriting, the Initiating Holder
shall so advise the Company as a part of its request made pursuant to Section
2(a). The underwriter(s) will be selected by the Initiating Holder, subject only
to the reasonable approval of the Company. In such event, the right of any
Holder to include such Holder’s Registrable Shares in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Shares in the underwriting to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall (together with the Company as provided in Section
2(d)(iii)) enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting; provided, however, that in no
event shall the Holders be required to sign a lock-up agreement restricting such
Holders for a period longer than (i) imposed upon the Company or its officers
and directors or (ii) six (6) months following the effective date of the
Registration Statement. Any discretionary waiver or termination of the lock-up
restrictions described above by the Company or the underwriter(s) shall apply
pro rata to all Holders subject to such lock-up restrictions, based on the
number of Registrable Shares included in such underwriting. Notwithstanding any
other provision of this Section 2(d)(i), if the managing underwriter(s)
advise(s) the Initiating Holder in writing that marketing factors require a
limitation on the number of shares to be underwritten, then the Initiating
Holder shall so advise all Holders that otherwise would be underwritten pursuant
hereto, and the number of Registrable Shares that may be included in the
underwriting shall be allocated among such Holders, including the Initiating
Holder, in proportion (as nearly as practicable) to the number of Registrable
Shares owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Shares held by the Holders to be included in such underwriting shall
not be reduced unless all other securities are first entirely excluded from the
underwriting.


(ii)In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2(c), the Company shall not be
required to include any of the Holders’ Registrable Shares in such underwriting
unless the Holders accept the terms of the underwriting as agreed upon between
the





--------------------------------------------------------------------------------




Company and its underwriters, and then only in such quantity as the underwriters
in their sole discretion determine will not jeopardize the success of the
offering by the Company; provided, however, that in no event shall the Holders
be required to sign a lock-up agreement restricting such Holders for a period
longer than (i) imposed upon the Company or its officers and directors or (ii)
six (6) months following the effective date of the Registration Statement. Any
discretionary waiver or termination of the lock-up restrictions described above
by the Company or the underwriters shall apply pro rata to all Holders subject
to such lock-up restrictions, based on the number of Registrable Shares included
in such underwriting. If the total number of securities, including Registrable
Shares, requested by stockholders to be included in such offering exceeds the
number of securities to be sold (other than by the Company) that the
underwriters in their reasonable discretion determine is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Shares,
which the underwriters and the Company in their sole discretion determine will
not jeopardize the success of the offering. If the underwriters determine that
less than all of the Registrable Shares requested to be registered can be
included in such offering, then the Registrable Shares that are included in such
offering shall be allocated among the selling Holders in proportion (as nearly
as practicable) to the number of Registrable Shares owned by each selling Holder
or in such other proportions as shall mutually be agreed to by all such selling
Holders. Notwithstanding the foregoing, in no event shall the number of
Registrable Shares included in the offering be reduced unless all other
securities (other than securities to be sold by the Company) are first entirely
excluded from the offering. For purposes of the provision in this Section
2(d)(ii) concerning apportionment, for any selling Holder that is a partnership,
limited liability company, or corporation, the partners, members, retired
partners, retired members, stockholders, and Affiliates of such Holder, or the
estates and immediate family members of any such partners, retired partners,
members, and retired members and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single “selling Holder,” and any pro
rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Shares owned by all Persons included in such
“selling Holder,” as defined in this sentence.


(iii)In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2(c), the Company shall enter into
and perform its obligations under an underwriting agreement, in customary form,
with the underwriter(s) of such offering and the Company shall comply with all
customary requests by such underwriter(s), including, but not limited to, the
delivery of a legal opinion, negative assurance letter and comfort letter,
providing due diligence materials as reasonably requested by the underwriter(s)
and participating in a road show if requested by the underwriter(s).


3.Qualifications; Obligations; Restrictions. The obligations of the Company
under Section 2 are subject to the following qualifications:


(a)the Company shall not include in any registration, qualification or
compliance requested pursuant to Section 2(a) any other securities (including,
without limitation, those to be issued and sold by the Company) without the
prior written consent of the Required Holders;


(b)the Company shall pay (i) all expenses incurred by it in complying with
Section 2, including, all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company; (ii) reasonable and documented
fees and disbursements of one counsel for one registration for each Qualifying
Holder; provided that in no event shall the Company be required to (A) pay for
more than one counsel per registration and (B) pay for counsel for more than two
registrations; (iii) expenses of any special audits incident to or required by
any such registration and (iv) expenses of complying with the securities or
“blue sky” laws of any jurisdictions pursuant to Section 2(b). For the avoidance
of doubt, the Company shall not be required to pay any discounts, concessions,
commissions and similar selling expenses, if any, attributable to the sale of
the Registrable Shares;


(c)the Company shall not grant any right relating to the registration of its
securities if the exercise thereof conflicts with or restricts the exercise and
enjoyment of any of the rights granted under this Agreement, without the written
consent of the Required Holders, which consent may be given or withheld in the
sole discretion of such Holders;





--------------------------------------------------------------------------------




(d)the Company shall use its best efforts to cause all Registrable Shares
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;


(e)if, in connection with any registration of Registrable Shares pursuant to
Section 2(a), the Qualifying Holders requesting registration are unable for any
reason to include in such registration all of the Registrable Shares for which
registration has been requested, then such Qualifying Holders’ shall not be
deemed to have made a registration request pursuant to Section 2(a) and
therefore shall be permitted to make an additional registration request pursuant
to Section 2(a) during the six (6) month period thereafter; and


(f)the Company shall, with a view to making available to the Holders the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the Commission that may at any time permit the Holders to sell shares of Common
Stock to the public without registration, the Company covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) six months after such date as
all of the Registrable Shares may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Shares shall have been resold; (ii) file with the
Commission in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) furnish to each Holder upon request,
as long as such Holder owns any Registrable Shares, (A) a written statement by
the Company that it has complied with the reporting requirements of the Exchange
Act and (B) such other information as may be reasonably requested in order to
avail such Holder of any rule or regulation of the Commission that permits the
selling of any such Registrable Shares without registration.


4.Obligations of Holders of Registrable Shares.


(a)Subject to the provisions of this Section 4, following the effectiveness of a
Registration Statement, the Company may direct the Holders, in accordance with
Section 4(b), to suspend sales of Registrable Shares pursuant to such
Registration Statement and the use of any Prospectus or preliminary Prospectus
contained therein for the shortest amount of time as the Company reasonably
determines is necessary and advisable (but in no event for more than an
aggregate of 90 days in any consecutive 12-month period commencing on the date
hereof or more than an aggregate of 60 days in any consecutive 180-day period,
provided, however, that the Company shall be entitled to toll the running of
such time periods for up to 45 days as a result of a review of any
post-effective amendment to the Registration Statement by the Commission prior
to being declared effective, so long as the Company is using its commercially
reasonable efforts to cause such post-effective amendment to be declared
effective (a “Suspension Period”)), if any of the following events shall occur:
(1) the Company’s board of directors (the “Board of Directors”) determines in
good faith, upon the advice of counsel, that an event has occurred or is
continuing as a result of which the Registration Statement or Prospectus
contained therein contains an untrue statement of a material fact or omits any
fact necessary to make the statements therein not misleading causing such
Registration Statement or the Prospectus contained therein not to be usable for
resale of the Registrable Shares during the period required by this Agreement;
(2) the Board of Directors determines in good faith that (a) the offer or sale
of any Registrable Shares would materially impede, delay or interfere with a
pending material financing, acquisition, merger, consolidation, business
combination, disposition, tender offer, corporate reorganization or other
material transaction involving the Company; or (b) upon the advice of counsel,
the sale of Registrable Shares pursuant to such Registration Statement would
require disclosure of material non-public information not otherwise required to
be disclosed under applicable laws and the Company has a bona fide business
purpose for preserving the confidentiality of such information or disclosure of
such information would have a material adverse effect on the Company or the
Company’s ability to consummate such transaction, in each case under
circumstances that would make it impractical or inadvisable to cause the
Registration Statement to become effective or to promptly amend or supplement
the Registration Statement on a post-effective basis, as applicable; or (3) the
Board of Directors determines in good faith, upon the advice of counsel, that it
is required by law, rule or regulation or Commission-published release or
interpretation to supplement the Registration Statement or file a post-effective
amendment to the Registration Statement in order to incorporate information into
the Registration Statement, including for the purpose of (a) including in the
Registration Statement any Prospectus required under Section 10(a)(3) of the
Securities Act, (b) reflecting in the Prospectus any facts or events arising
after the effective date of the Registration Statement (or of the most recent
post-effective amendment) that, individually or in the aggregate, represents





--------------------------------------------------------------------------------




a fundamental change in the information set forth therein, or (c) including in
the Prospectus any material information with respect to the plan of distribution
not disclosed in the Registration Statement or any material change to such
information (each of the events in clause (1), (2) and (3), a “Suspension
Event”). Upon the occurrence of any such Suspension Event, the Company shall use
commercially reasonable efforts to cause the Registration Statement to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis or to take such action as is necessary to permit the
Holders to resume sales of such securities as soon as possible and to promptly
make available to each selling Holder any such supplement or amendment.


(b)Upon the occurrence of a Suspension Event, the Company shall provide to each
Holder a notice (a “Suspension Notice”), which notice shall not include any
material non-public information, that a Suspension Event has occurred or is
occurring, and each Holder agrees that upon receipt of a Suspension Notice, such
Holder will forthwith discontinue disposition of Registrable Shares pursuant to
the Registration Statement until (A) such Holder’s receipt of the copies of the
supplemented or amended Prospectus that addresses the reasons for providing the
Suspension Notice, or (B) it is advised in writing by the Company that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. Each
Holder receiving a Suspension Notice hereby agrees that it will, at such
Holder’s election, either (1) destroy any Prospectuses, other than permanent
file copies, then in such Holder’s possession that have been replaced by the
Company with more recently dated Prospectuses, or (2) deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Shares that was
current at the time of receipt of such notice. Notwithstanding anything herein
to the contrary, (A) a Holder shall be entitled to inquire of the Company
further details regarding the nature of a Suspension Event for which it has been
served a Suspension Notice, and the Company shall use its commercially
reasonable efforts to provide any non-confidential information requested about
the Suspension Event to such Holder and (B) the Company shall not serve a
Suspension Notice to the Holders, unless, concurrently therewith, it has
suspended sales under all other effective registration statements relating to
the resale of the Company’s securities.


(c)Each Holder, by its acceptance of the Registrable Shares, agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such Holder
has notified the Company in writing of its election to exclude all of its
Registrable Shares from such Registration Statement.


5.Due Diligence Review; Information.


(a)The Company shall make available, during normal business hours, for
inspection and review by the Holders, advisors to and representatives of the
Holders (who may or may not be affiliated with the Holders and who are
reasonably acceptable to the Company), and any underwriter(s), all financial and
other records, all filings with the Commission, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Holders or any such representative, advisor or
underwriter in connection with the Registration Statement (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of each Registration Statement for the sole purpose of enabling
the Holders and such representatives, advisors and underwriters and their
respective accountants and attorneys to conduct initial and ongoing due
diligence with respect to the the accuracy of the Registration Statement.


(b)Notwithstanding anything contained herein to the contrary, the Company shall
not disclose material nonpublic information to the Holders, or to advisors to or
representatives of the Holders, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Holders, such advisors and representatives with the opportunity
to accept or refuse to accept such material nonpublic information for review and
any Holder wishing to obtain such information enters into a confidentiality
agreement with the Company with respect thereto in a form reasonably
satisfactory to the Company.







--------------------------------------------------------------------------------




6.Indemnification.


(a)To the extent permitted by law, the Company shall indemnify each Holder, and
each person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 6(d)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement,
Prospectus, any amendment or supplement thereof or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, or any violation by the Company of any
rule or regulation promulgated by the Securities Act applicable to the Company
and relating to any action or inaction required of the Company in connection
with any such registration and will reimburse each Holder and each person
controlling such Holder for reasonable legal and other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided, however, that the Company
will not be liable in any such case to the extent that any untrue statement or
omission or allegation thereof is made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder
expressly for use in preparation of such Registration Statement, Prospectus, or
any amendment or supplement thereof; provided further, however, that the Company
will not be liable in any such case where the claim, loss, damage or liability
arises out of or is related to the failure of the Holder to comply with the
covenants and agreements contained in this Agreement respecting sales of
Registrable Shares, and except that the foregoing indemnity agreement is subject
to the condition that, insofar as it relates to any such untrue statement or
alleged untrue statement or omission or alleged omission made in the preliminary
Prospectus but eliminated or remedied in the amended Prospectus on file with the
Commission at the time the Registration Statement becomes effective or in the
amended Prospectus filed with the Commission pursuant to Rule 424(b) or in the
Prospectus subject to completion under Rule 430B of the Securities Act, which
together meet the requirements of Section 10(a) of the Securities Act (the
“Final Prospectus”), such indemnity shall not inure to the benefit of any such
Holder or any such controlling person, if a copy of the Final Prospectus
furnished by the Company to the Holder for delivery was not furnished to the
person or entity asserting the loss, liability, claim or damage at or prior to
the time such furnishing is required by the Securities Act and the Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage.


(b)The Holders, severally and not jointly, shall indemnify and hold harmless the
Company, and each person controlling the Company within the meaning of Section
15 of the Securities Act, with respect to which any registration that has been
effected pursuant to this Agreement, against all claims, losses, damages and
liabilities (or action in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6(d) below), arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in the Registration Statement,
Prospectus, any amendment or supplement thereof or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, that was made in reliance upon and in
conformity with written information concerning such Holder furnished to the
Company in writing expressly for inclusion therein, and will reimburse the
Company and each person controlling the Company for reasonable legal and other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action as incurred; provided that the
indemnity shall not apply to the extent that such claim, loss, damage or
liability results from the fact that the Final Prospectus was not made available
to the person or entity asserting the loss, liability, claim or damage at or
prior to the time such furnishing is required by the Securities Act and the
Final Prospectus would have cured the defect giving rise to such loss, claim,
damage or liability. Notwithstanding the foregoing, a Holder’s aggregate
liability pursuant to this Section 6 shall be limited to the net amount received
by the Holder from the sale of the Registrable Shares pursuant to such
registration.


(c)Each party entitled to indemnification under this Section 6 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party (at its expense) to assume the defense of any such claim or
any litigation resulting therefrom, provided, however, that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be reasonably





--------------------------------------------------------------------------------




acceptable to the Indemnified Party, and the Indemnified Party may participate
in such defense provided that all legal and other expenses incurred by the
Indemnified Party in connection therewith shall be at such Indemnified Party’s
expense, and, provided further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement, unless such failure is materially prejudicial
to the Indemnifying Party in defending such claim or litigation. An Indemnifying
Party shall not be liable for any settlement of an action or claim effected
without its written consent (which consent will not be unreasonably withheld).
No Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.
Notwithstanding the foregoing, the Company shall not, in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for indemnified Holders as a group, which firm shall be designated by
such Holders.


(d)If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.


7.Miscellaneous.


(a)Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Holders. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of the Required Holders. Notwithstanding
the foregoing, this Agreement may not be amended or terminated and the
observance of any term hereof may not be waived with respect to any Holder
without the written consent of such Holder, unless such amendment, termination,
or waiver applies to all Holders in the same fashion.


(b)Notices. All notices, requests, demands and other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) on the date of delivery when delivered
by hand on a Business Day during normal business hours or, if delivered on a day
that is not a Business Day or after normal business hours, then on the next
Business Day, (ii) on the date of transmission when sent by facsimile
transmission or email during normal business hours on a Business Day with
telephone confirmation of receipt or, if transmitted on a day that is not a
Business Day or after normal business hours, then on the next Business Day, and
(iii) on the second Business Day after the date of dispatch when sent by a
reputable courier service that maintains records of receipt; provided, however,
that, in any such case, such communication is addressed, if to the Holder, as
specified for such communications on Exhibit A to the Note, and if to the
Company, as follows, or, in each case, to such other address as the Company or
the Holder may designate in a written notice to the other pursuant to this
Section 7(b):







--------------------------------------------------------------------------------




if to the Company, to:


Fibrocell Science, Inc.
405 Eagleview Blvd
Exton, PA 19341
Attn: General Counsel
Facsimile: 484.713.6000
Email: mmarino@fibrocell.com


(c)Assignments and Transfers by Holders. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holders and their respective
successors and assigns. A Holder may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of any Note, Warrant or Registrable Shares by such Holder to such
person, provided that such Holder complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected. Following any such transfer or assignment, such
transferee or assignee shall be considered a “Holder” under this Agreement.


(d)Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Holders, provided, however, that no consent
shall be required in the event of a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, in which case, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Shares” shall be deemed to include the securities received by the
Holders in connection with such transaction unless such securities are otherwise
freely tradable by the Holders after giving effect to such transaction.


(e)Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


(f)Counterparts; Electronic Transmission. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or other electronic transmission, which shall be
deemed an original.


(g)Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


(h)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.


(i)Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.







--------------------------------------------------------------------------------




(j)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter. If any provision of this Agreement is found to conflict with the
Purchase Agreement, the provisions of this Agreement shall prevail.


(k)Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.


(l)Personal Jurisdiction. The Company and each Holder irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, the City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or any of the agreements, documents
or instruments delivered in connection herewith or therewith. To the fullest
extent permitted by applicable law, the Company and each Holder irrevocably
waive and agree not to assert, by way of motion, as a defense or otherwise, any
claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.


(m)WAIVER OF JURY TRIAL. THE COMPANY AND EACH OF THE HOLDERS EACH IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR THE ACTIONS OF THE PURCHASERS IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.


(n)Limitation of Liabilities. NO PARTY HEREUNDER SHALL BE LIABLE UNDER THIS
AGREEMENT, THE NOTE OR THE WARRANT TO ANY OTHER PERSON FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, RELIANCE OR SPECIAL DAMAGES (AS OPPOSED TO ACTUAL OR
DIRECT DAMAGES) SUFFERED BY ANY OTHER PERSON (INCLUDING DAMAGES FOR HARM TO
BUSINESS, LOST REVENUES, LOST SAVINGS OR LOST PROFITS SUFFERED BY SUCH PERSON),
WHETHER IN CONTRACT, WARRANTY, STRICT LIABILITY, TORT OR OTHERWISE, INCLUDING
NEGLIGENCE OF ANY KIND, WHETHER ACTIVE OR PASSIVE, AND REGARDLESS OF WHETHER THE
POSSIBILITY THAT SUCH DAMAGES COULD RESULT WAS KNOWN.


(o)No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Neither the Company nor any of its subsidiaries has any
current obligations regarding any registration rights with respect to any of its
securities to any Person.


(p)Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be





--------------------------------------------------------------------------------




joined as an additional party in any proceeding for such purpose. The use of a
single agreement with respect to the obligations of the Company contained was
solely in the control of the Company, not the action or decision of any Holder,
and was done solely for the convenience of the Company and not because it was
required or requested to do so by any Holder. It is expressly understood and
agreed that each provision contained in this Agreement is between the Company
and a Holder, solely, and not between the Company and the Holders collectively
and not between and among Holders.


[Remainder of Page Intentionally Left Blank]











--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
    
The Company:
 
FIBROCELL SCIENCE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 















































































[Company signature page to Registration Rights Agreement]





--------------------------------------------------------------------------------








The Holders:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[other Holders]













































































[Holder signature page to Registration Rights Agreement]





--------------------------------------------------------------------------------




Exhibit A


Plan of Distribution


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the Commission;

•
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•
a combination of any such methods of sale; and

•
any other method permitted by applicable law.



The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.


In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).







--------------------------------------------------------------------------------




The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144, provided that they meet the
criteria and conform to the requirements of that rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
If the selling stockholders use this prospectus supplement and accompanying
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.


We have agreed to indemnify the selling stockholders against liabilities,
including certain liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.





